Exhibit 10.2

LIBERTY TRIPADVISOR HOLDINGS, INC.

2019 OMNIBUS INCENTIVE PLAN



TIME-BASED RESTRICTED STOCK UNITS AGREEMENT

THIS TIME-BASED RESTRICTED STOCK UNITS AGREEMENT (this “Agreement”) is entered
into effective as of April 14, 2020 by and between LIBERTY TRIPADVISOR HOLDINGS,
INC., a Delaware corporation (the “Company”), and Gregory B. Maffei (the
“Grantee”).

The Grantee is employed as of the Grant Date as the President and Chief
Executive Officer of Liberty Media Corporation (“LMC”) and the Company pursuant
to the terms of an employment agreement between LMC and the Grantee dated
effective as of December 13, 2019 (as amended and/or amended and restated from
time to time, the “Employment Agreement”) and a Services Agreement between LMC
and the Company dated as of August 27, 2014 (as amended and/or amended and
restated from time to time, the “Services Agreement”).  The Company has adopted
the Liberty TripAdvisor Holdings, Inc. 2019 Omnibus Incentive Plan (as may be
amended prior to or after the Grant Date, the “Plan”), a copy of which as in
effect on the Grant Date is attached via a link at the end of this online
Agreement as Exhibit A and by this reference made a part hereof, for the benefit
of eligible employees and independent contractors of the Company and its
Subsidiaries.  Capitalized terms used and not otherwise defined herein or in the
Employment Agreement will have the meaning given thereto in the Plan.

The Company and the Grantee therefore agree as follows:

1.Definitions.  All capitalized terms not defined in this Agreement that are
defined in the Employment Agreement will have the meanings ascribed to them in
the Employment Agreement.  The following terms, when used in this Agreement,
have the following meanings:

“Cause” has the meaning specified in the Employment Agreement.

“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.  

“Committee” means the Compensation Committee of the Board of Directors of the
Company.



“Common Stock” means the Company’s LTRPB Common Stock.  

“Company” has the meaning specified in the preamble to this Agreement.

“Disability” has the meaning specified in the Employment Agreement.  

“Dividend Equivalents” has the meaning specified in the Plan.

--------------------------------------------------------------------------------

“Employment Agreement” has the meaning specified in the recitals to this
Agreement.

“Good Reason” has the meaning specified in the Employment Agreement.  

“Grant Date” means April 14, 2020.

“Granted RSUs” has the meaning specified in Section 2.

“Grantee” has the meaning specified in the preamble to this Agreement.

“LTRPB Common Stock” means the Company’s Series B Common Stock, $0.01 par value.

“LTRPB Restricted Stock Units” means Restricted Stock Units that represent the
right to receive shares of LTRPB Common Stock.

“Plan” has the meaning specified in the recitals of this Agreement.

“Required Withholding Amount” has the meaning specified in Section 5.

“Restricted Stock Units” has the meaning specified in the Plan, and refers to
the LTRPB Restricted Stock Units granted hereunder.

“Separation” means the date as of which the Grantee is no longer employed by or
providing services to the Company or any of its Subsidiaries.  

“Services Agreement” has the meaning specified in the recitals to this
Agreement.

“Unpaid Dividend Equivalents” has the meaning specified in Section 3(c).

“Vested Dividend Equivalents” has the meaning specified in Section 10.

“Vesting Date” means each date on which any Restricted Stock Units cease to be
subject to a risk of forfeiture, as determined in accordance with Section 3 or 7
of this Agreement.  

2.Grant of Restricted Stock Units.  Subject to the terms and conditions herein
and in the Plan, the Company hereby awards to the Grantee as of the Grant Date,
an Award of 30,110 LTRPB Restricted Stock Units (collectively, the “Granted
RSUs”), each representing the right to receive one share of Common Stock,
subject to the conditions and restrictions set forth below in this Agreement and
in the Plan.  Regarding the last sentence of Section 8.5 of the Plan, the
Company acknowledges and agrees that there are no restrictions, terms or
conditions that will cause a forfeiture of the Granted RSUs or any Dividend
Equivalents with respect thereto that are not set forth in this Agreement.
3.Conditions of Vesting.  Unless otherwise determined by the Committee in its
sole discretion (provided that such determination is not adverse to the
Grantee), the Restricted Stock Units will vest only in accordance with the
conditions stated in this Section 3.  Upon vesting,

2‌

--------------------------------------------------------------------------------

Restricted Stock Units and the related Dividend Equivalents shall not be subject
to forfeiture other than as provided in Section 9 hereof.  

(a)Except as otherwise provided in this Agreement or the Employment Agreement,
subject to the Grantee’s continued employment with or service to the Company or
any Subsidiary on such date, all of the Granted RSUs will become vested on
December 10, 2020.
(b)Notwithstanding the foregoing, Granted RSUs that have not theretofore become
vested and exercisable will become vested and exercisable, to the extent
provided in Section 7 of this Agreement, on the date of the Grantee's
Separation.  
(c)Any Dividend Equivalents with respect to the Granted RSUs that have not
theretofore become Vested Dividend Equivalents (“Unpaid Dividend Equivalents”)
will become vested and payable to the extent that the Restricted Stock Units
related thereto shall have become vested in accordance with this Agreement.
 Notwithstanding the foregoing, but subject to Section 7, the Grantee will not
vest, pursuant to this Section 3, in Granted RSUs or related Unpaid Dividend
Equivalents in which the Grantee would otherwise vest as of a given date if the
Grantee has not been continuously employed by or providing services to the
Company from the Grant Date through such date (the vesting or forfeiture of such
Restricted Stock Units and related Unpaid Dividend Equivalents to be governed
instead by Section 7).  
4.Settlement of Restricted Stock Units.  Settlement of Restricted Stock Units
(and related Unpaid Dividend Equivalents) that vest in accordance with Section 3
or 7 shall be made as soon as administratively practicable after the Vesting
Date, but in no event later than March 15, 2021.  Settlement of vested
Restricted Stock Units shall be made in payment of shares of Common Stock,
together with any related Dividend Equivalents, in accordance with Section 6.
 Any shares of Common Stock so received shall be fully vested.
5.Mandatory Withholding for Taxes.  To the extent that the Company is subject to
withholding tax requirements under any national, state, local or other
governmental law with respect to the award of the Restricted Stock Units to the
Grantee or the vesting or settlement thereof, or the designation of any Dividend
Equivalents as payable or distributable or the payment or distribution thereof,
the Grantee must make arrangements satisfactory to the Company to make payment
to the Company or its designee of the amount required to be withheld under such
tax laws, as determined by the Company (collectively, the “Required Withholding
Amount”).  To the extent such withholding is required, the Company shall
withhold (a) from the shares of Common Stock represented by such vested
Restricted Stock Units and otherwise deliverable to the Grantee a number of
shares of Common Stock and/or (b) from any related Dividend Equivalents
otherwise deliverable to the Grantee an amount of such Dividend Equivalents,
which collectively have a value (or, in the case of securities withheld, a Fair
Market Value) as of the date the obligation to withhold arises equal to the
Required Withholding Amount, unless the Grantee remits the Required Withholding
Amount to the Company or its designee in cash in such form and by such time as
the Company may require or other provisions for withholding such amount
satisfactory to the Company have been made.  Notwithstanding any other
provisions of this Agreement, the delivery of any shares of Common Stock
represented by vested Restricted Stock Units and any related

3‌

--------------------------------------------------------------------------------

Dividend Equivalents may be postponed until any required withholding taxes have
been satisfied.  Notwithstanding the foregoing or anything contained herein to
the contrary, (i) the Grantee may, in his sole discretion, direct the Company to
deduct from the shares of Common Stock represented by vested Restricted Stock
Units and otherwise deliverable to the Grantee a number of shares of Common
Stock represented by such Restricted Stock Units having a Fair Market Value on
the date the obligation to withhold arises equal to the Required Withholding
Amount and (ii) the Company will not withhold any shares of Common Stock to pay
the Required Withholding Amount if the Grantee has remitted cash to the Company
or a Subsidiary or designee thereof in an amount equal to the Required
Withholding Amount by such time as the Company may require.

6.Delivery by the Company.  As soon as practicable after the vesting of
Restricted Stock Units, and any related Unpaid Dividend Equivalents, pursuant to
Section 3 or 7 (but in no event later than March 15, 2021), and subject to the
withholding referred to in Section 5, the Company will (a) register in a book
entry account in the name of the Grantee, or cause to be issued and delivered to
the Grantee (in certificate or electronic form), that number of shares of Common
Stock represented by such vested Restricted Stock Units and any securities
representing related vested Unpaid Dividend Equivalents, and (b) cause to be
delivered to the Grantee any cash payment representing related vested Unpaid
Dividend Equivalents.  Any delivery of securities will be deemed effected for
all purposes when a certificate representing, or statement of holdings
reflecting, such securities and, in the case of any Unpaid Dividend Equivalents,
any other documents necessary to reflect ownership thereof by the Grantee, have
been delivered personally to the Grantee or, if delivery is by mail, when the
Grantee has received such certificates or other documents.  Any cash payment
will be deemed effected when a check from the Company, payable to the Grantee
and in the amount equal to the amount of the cash owed, has been delivered
personally to the Grantee or, if delivery is by mail, upon receipt by the
Grantee.
7.Termination of Restricted Stock Units.  The Restricted Stock Units will be
forfeited and terminate at the time specified below:  
(a)Any Restricted Stock Units that do not become vested in accordance with
Section 3 of this Agreement or Section 7(b) of this Agreement, and any related
Unpaid Dividend Equivalents, will automatically be forfeited as of the Close of
Business on the date of Separation.
(b)Notwithstanding the provisions of Section 3, if the Grantee’s Separation
occurs prior to the Close of Business on December 10, 2020 for any reason,
including, without limitation, as a result of death, Disability, termination by
the Company with or without Cause or termination by the Grantee with or without
Good Reason, a pro rata portion of the Granted RSUs and any related Unpaid
Dividend Equivalents will vest as of the date of Separation, such pro rata
portion to be equal to the product of the number of Granted RSUs, multiplied by
a fraction, the numerator of which is the number of calendar days that have
elapsed since April 4, 2020, through the date of Separation, and the denominator
of which is 251 days. Upon forfeiture of any unvested Restricted Stock Units,
and any related Unpaid Dividend Equivalents, such Restricted Stock Units and any
related Unpaid Dividend Equivalents will be immediately cancelled, and the
Grantee will cease to have any rights with respect thereto.

4‌

--------------------------------------------------------------------------------

8.Nontransferability of Restricted Stock Units.  Restricted Stock Units and any
related Unpaid Dividend Equivalents, are not transferable (either voluntarily or
involuntarily) before or after the Grantee’s death, except as follows:  (a)
during the Grantee’s lifetime, pursuant to a Domestic Relations Order issued by
a court of competent jurisdiction that is not contrary to the terms and
conditions of the Plan or this Agreement, and in a form acceptable to the
Committee; or (b) after the Grantee’s death, by will or pursuant to the
applicable laws of descent and distribution, as may be the case.  Any person to
whom Restricted Stock Units are transferred in accordance with the provisions of
the preceding sentence shall take such Restricted Stock Units subject to all of
the terms and conditions of the Plan and this Agreement, including that the
vesting and termination provisions of this Agreement will continue to be applied
with respect to the Grantee.  Certificates representing Restricted Stock Units
that have vested may be delivered (or, in the case of book entry registration,
registered) only to the Grantee (or during the Grantee’s lifetime, to the
Grantee’s court appointed legal representative) or to a person to whom the
Restricted Stock Units have been transferred in accordance with this Section.
9.Forfeiture for Misconduct and Repayment of Certain Amounts.  If (i) a material
restatement of any financial statement of the Company (including any
consolidated financial statement of the Company and its consolidated
subsidiaries) is required and (ii) in the reasonable judgment of the Committee,
(A) such restatement is due to material noncompliance with any financial
reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company Forfeitable Benefits received by the Grantee during
the Misstatement Period in such amount as the Committee may reasonably
determine, taking into account, in addition to any other factors deemed relevant
by the Committee, the extent to which the market value of Common Stock during
the Misstatement Period was affected by the error(s) giving rise to the need for
such restatement.  “Forfeitable Benefits” means (i) any and all cash and/or
shares of Common Stock received by the Grantee (A) upon the exercise during the
Misstatement Period of any SARs held by the Grantee or (B) upon the payment
during the Misstatement Period of any Cash Award or Performance Award held by
the Grantee, the value of which is determined in whole or in part with reference
to the value of Common Stock, and (ii) any proceeds received by the Grantee from
the sale, exchange, transfer or other disposition during the Misstatement Period
of any shares of Common Stock received by the Grantee upon the exercise, vesting
or payment during the Misstatement Period of any Award held by the Grantee.  By
way of clarification, “Forfeitable Benefits” will not include any shares of
Common Stock delivered in respect of the vesting of any Restricted Stock Units
during the Misstatement Period or any securities received as Dividend
Equivalents in respect thereof, in each case that are not sold, exchanged,
transferred or otherwise disposed of during the Misstatement Period.
 “Misstatement Period” means the 12-month period beginning on the date of the
first public issuance or the filing with the Securities and Exchange Commission,
whichever occurs earlier, of the financial statement requiring restatement.
10.No Stockholder Rights; Dividend Equivalents.  The Grantee will not be deemed
for any purpose to be, or to have any of the rights of, a stockholder of the
Company with respect to any shares of Common Stock represented by any Restricted
Stock Units unless and until such time as shares of Common Stock represented by
vested Restricted Stock Units have been delivered to the Grantee in accordance
with Section 6, nor will the existence of this Agreement affect in any way the
right or power of the Company or any  stockholder of the Company to accomplish
any corporate act, including, without limitation, any reclassification,
reorganization or other change of

5‌

--------------------------------------------------------------------------------

or to its capital or business structure, merger, consolidation, liquidation or
sale or other disposition of all or any part of its business or assets.  The
Grantee will have no right to receive, or otherwise with respect to, any
Dividend Equivalents until such time, if ever, as (a) the Restricted Stock Units
with respect to which such Dividend Equivalents relate shall have become vested,
or (b) such Dividend Equivalents shall have become vested in accordance with the
third to last sentence of this Section, and, if vesting does not occur, the
related Dividend Equivalents will be forfeited.  Dividend Equivalents shall not
bear interest or be segregated in a separate account.  Notwithstanding the
foregoing, the Committee may, in its sole discretion, accelerate the vesting of
any portion of the Dividend Equivalents (the “Vested Dividend Equivalents”).
 The settlement of any Vested Dividend Equivalents shall be made as soon as
administratively practicable after the accelerated vesting date, but in no event
later than March 15, 2021.  With respect to any Restricted Stock Units and
Dividend Equivalents, the Grantee is a general unsecured creditor of the
Company.

11.Adjustments.  If the outstanding shares of Common Stock are subdivided into a
greater number of shares (by stock dividend, stock split, reclassification or
otherwise) or are combined into a smaller number of shares (by reverse stock
split, reclassification or otherwise), or if the Committee determines that any
stock dividend, extraordinary cash dividend, reclassification, recapitalization,
reorganization, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase any shares of Common Stock or other similar
corporate event (including mergers or consolidations) affects shares of Common
Stock such that an adjustment is required to preserve the benefits or potential
benefits intended to be made available under this Agreement, then the applicable
Restricted Stock Units will be subject to adjustment in such manner as the
Committee, in its sole discretion, deems equitable and appropriate in connection
with the occurrence of any of the events described in this Section 11 following
the Grant Date.
12.Restrictions Imposed by Law.  Without limiting the generality of Section 10.8
of the Plan, the Company will not be obligated to deliver any shares of Common
Stock represented by vested Restricted Stock Units or securities constituting
any Unpaid Dividend Equivalents if counsel to the Company determines that the
issuance or delivery thereof would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
shares of Common Stock or such other securities are listed or quoted.  The
Company will in no event be obligated to take any affirmative action in order to
cause the delivery of shares of Common Stock represented by vested Restricted
Stock Units or securities constituting or cash payment related to any Unpaid
Dividend Equivalents to comply with any such law, rule, regulation, or
agreement.
13.Notice.  Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by United States first class mail, postage prepaid and addressed as
follows:

Liberty TripAdvisor Holdings, Inc.

12300 Liberty Boulevard  

Englewood, Colorado 80112  

Attn:  Chief Legal Officer

6‌

--------------------------------------------------------------------------------

Unless the Company elects to notify the Grantee electronically pursuant to the
online grant and administration program or via email, any notice or other
communication to the Grantee with respect to this Agreement will be in writing
and will be delivered personally, or will be sent by United States first class
mail, postage prepaid, to the Grantee’s address as listed in the records of the
Company on the date of this Agreement, unless the Company has received written
notification from the Grantee of a change of address.

14.Amendment.  Notwithstanding any other provision hereof, this Agreement may be
amended from time to time as approved by the Committee as contemplated in the
Plan.  Without limiting the generality of the foregoing, without the consent of
the Grantee,
(a)this Agreement may be amended from time to time as approved by the Committee
(i) to cure any ambiguity or to correct or supplement any provision herein which
may be defective or inconsistent with any other provision herein, (ii) to add to
the covenants and agreements of the Company for the benefit of the Grantee or
surrender any right or power reserved to or conferred upon the Company in this
Agreement, subject to any required approval of the Company’s stockholders, and
provided, in each case, that such changes or corrections will not adversely
affect the rights of the Grantee with respect to the Award evidenced hereby, or
(iii) to make such other changes as the Company, upon advice of counsel,
determines are necessary because of the adoption or promulgation of, or change
in or of the interpretation of, any law or governmental rule or regulation,
including any applicable federal or state securities laws; and
(b)subject to any required action by the Board or the stockholders of the
Company, the Restricted Stock Units granted under this Agreement may be canceled
by the Company and a new Award made in substitution therefor, provided, that the
Award so substituted will satisfy all of the requirements of the Plan as of the
date such new Award is made and no such action will adversely affect any
Restricted Stock Units (after taking into account any related Unpaid Dividend
Equivalents).
15.Grantee Services.  Nothing contained in this Agreement, and no action of the
Company or the Committee with respect hereto, will confer or be construed to
confer on the Grantee any right to continue in the employ or service of the
Company or interfere in any way with the right of the Company to terminate the
Grantee’s employment or service at any time, with or without Cause, subject to
the provisions of the Services Agreement and the Employment Agreement.
16.Nonalienation of Benefits.  Except as provided in Section 8, (a) no right or
benefit under this Agreement will be subject to anticipation, alienation, sale,
assignment, hypothecation, pledge, exchange, transfer, encumbrance or charge,
and any attempt to anticipate, alienate, sell, assign, hypothecate, pledge,
exchange, transfer, encumber or charge the same will be void, and (b) no right
or benefit hereunder will in any manner be liable for or subject to the debts,
contracts, liabilities or torts of the Grantee or other person entitled to such
benefits.
17.Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado.  

7‌

--------------------------------------------------------------------------------

18.Construction.  References in this Agreement to “this Agreement” and the words
“herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan.  All references to “Sections” in
this Agreement shall be to Sections of this Agreement unless explicitly stated
otherwise.  The word “include” and all variations thereof are used in an
illustrative sense and not in a limiting sense.  All decisions of the Committee
upon questions regarding this Agreement or the Plan will be conclusive.  Unless
otherwise expressly stated herein, in the event of any inconsistency between the
terms of the Plan and this Agreement, the terms of the Plan will control.  The
headings of the sections of this Agreement have been included for convenience of
reference only, are not to be considered a part hereof and will in no way modify
or restrict any of the terms or provisions hereof.
19.Rules by Committee.  The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time.
20.Entire Agreement.  This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the Award.  The Grantee and the Company hereby declare and
represent that no promise or agreement not expressed herein has been made
regarding the Award and that this Agreement contains the entire agreement
between the parties hereto with respect to the Award and replaces and makes null
and void any prior agreements between the Grantee and the Company regarding the
Award.  Subject to the restrictions set forth in Sections 8 and 16, this
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.
21.Grantee Acceptance.  The Grantee will signify acceptance of the terms and
conditions of this Agreement by acknowledging the acceptance of this Agreement
via the procedures described in the online grant and administration program
utilized by the Company or by such other method as may be agreed by the Grantee
and the Company.
22.Code Section 409A Compliance.  To the extent that the provisions of Section
409A of the Code or any U.S. Department of the Treasury regulations promulgated
thereunder are applicable to any Restricted Stock Unit or Dividend Equivalent,
the parties intend that this Agreement will meet the requirements of such Code
section and regulations and that the provisions hereof will be interpreted in a
manner that is consistent with such intent.  If, however, the Grantee is liable
for the payment of any tax, penalty or interest pursuant to Section 409A of the
Code, or any successor or like provision (the “409A Tax”), with respect to this
Agreement any payments or property transfers received or to be received under
this Agreement or otherwise, the Company will pay the Grantee an amount (the
“Special Reimbursement”) which, after payment to the Grantee (or on the
Grantee’s behalf) of any federal, state and local taxes, including, without
limitation, any further tax, penalty or interest under Section 409A of the Code,
with respect to or resulting from the Special Reimbursement, equals the net
amount of the 409A Tax.  Any payment due to the Grantee under this Section will
be made to the Grantee, or on behalf of the Grantee, as soon as practicable
after the determination of the amount of such payment, but no sooner than the
date on which the Company is required to withhold such amount or the Grantee is
required to pay such amount to the Internal Revenue Service.  Notwithstanding
the foregoing, all payments under this Section will be made to the Grantee, or
on the Grantee’s behalf, no later than the end of the calendar year immediately
following the calendar year in which the Grantee or the Company paid the related

8‌

--------------------------------------------------------------------------------

taxes, interest or penalties.  The Grantee will cooperate with the Company in
taking such actions as the Company may reasonably request to assure that this
Agreement will meet the requirements of Section 409A of the Code and any U.S.
Department of the Treasury regulations promulgated thereunder and to limit the
amount of any additional payments required by this Section to be made to the
Grantee.  The Company represents and warrants that the Restricted Stock Units
satisfy all requirements under Section 409A of the Code and any U.S. Department
of the Treasury regulations promulgated thereunder such that the Restricted
Stock Units are exempt from or compliant with Section 409A of the Code.

23.Replacement Awards.  Any restricted stock unit, restricted stock, option or
other equity or equity derivative that is issued after the Grant Date to the
Grantee by the Company or any other Person pursuant to a Fundamental Corporate
Event in full or partial replacement of, as an adjustment to, or otherwise with
respect to, Restricted Stock Units granted pursuant to this Agreement (a
“Replacement Award”), will have the same term and the same vesting and
exercisability terms and conditions as the Restricted Stock Units, except that
if the Company is not the issuer of a Replacement Award, the definition of
Change in Control with respect to such Replacement Award will be applied with
respect to the issuer of such Replacement Award as if it were the “Company” for
purposes of such definition.  By way of illustration, a Change in Control of the
Company will not cause acceleration of any Replacement Awards that are not
issued by the Company and a Change in Control of the issuer of any Replacement
Awards with respect to which the Company is not the issuer will not cause
acceleration of any remaining Restricted Stock Units with respect to which the
Company is the issuer.
24.Confidential Information.  The Grantee will not, during or after his
employment or service with the Company, without the prior express written
consent of the Company, directly or indirectly use or divulge, disclose or make
available or accessible any Confidential Information (as defined below) to any
person, firm, partnership, corporation, trust or any other entity or third party
(other than when required to do so in good faith to perform the Grantee’s duties
and responsibilities to the Company or when (i) required to do so by a lawful
order of a court of competent jurisdiction, any governmental authority or
agency, or any recognized subpoena power, or (ii) necessary to prosecute the
Grantee’s rights against the Company or its Subsidiaries or to defend himself
against any allegations).  The Grantee will also proffer to the Company, no
later than the effective date of any termination of the Grantee’s engagement
with the Company for any reason, and without retaining any copies, notes or
excerpts thereof, all memoranda, computer disks or other media, computer
programs, diaries, notes, records, data, customer or client lists, marketing
plans and strategies, and any other documents consisting of or containing
Confidential Information that are in the Grantee’s actual or constructive
possession or which are subject to the Grantee’s control at such time.  For
purposes of this Agreement, “Confidential Information” will mean all information
respecting the business and activities of the Company or any Subsidiary,
including, without limitation, the clients, customers, suppliers, employees,
consultants, computer or other files, projects, products, computer disks or
other media, computer hardware or computer software programs, marketing plans,
financial information, methodologies, know-how, processes, practices,
approaches, projections, forecasts, formats, systems, trade secrets, data
gathering methods and/or strategies of the Company or any Subsidiary.
 Notwithstanding the immediately preceding sentence, Confidential Information
will not include any information that is, or becomes, generally available to the
public (unless such availability occurs as a result of the Grantee’s breach of
any of his obligations under this Section).  If the Grantee is in breach of any
of the provisions of this

9‌

--------------------------------------------------------------------------------

Section or if any such breach is threatened by the Grantee, in addition to and
without limiting or waiving any other rights or remedies available to the
Company at law or in equity, the Company shall be entitled to immediate
injunctive relief in any court, domestic or foreign, having the capacity to
grant such relief, without the necessity of posting a bond, to restrain any such
breach or threatened breach and to enforce the provisions of this Section.  The
Grantee agrees that there is no adequate remedy at law for any such breach or
threatened breach and, if any action or proceeding is brought seeking injunctive
relief, the Grantee will not use as a defense thereto that there is an adequate
remedy at law.

25.Arbitration.  Any controversy, claim or dispute arising out of or in any way
relating to this Agreement or the Grantee’s employment with or service to, or
termination of employment or service from, the Company (including whether such
controversy, claim or dispute is subject to arbitration), excepting only claims
that may not, by statute, be arbitrated, will be submitted to binding
arbitration.  Both the Grantee and the Company acknowledge that they are
relinquishing their right to a jury trial.  The Grantee and the Company agree
that arbitration will be the exclusive method for resolving disputes arising out
of or related to this Agreement or to the Grantee’s employment or service with,
or termination of employment or service from, the Company.  The arbitration will
be administered by JAMS in accordance with the Employment Arbitration Rules &
Procedures of JAMS then in effect and subject to JAMS Policy on Employment
Arbitration Minimum Standards, except as otherwise provided in this Agreement.
 Arbitration will be commenced and heard in the Denver, Colorado metropolitan
area.  Only one arbitrator will preside over the proceedings, who will be
selected by agreement of the parties from a list of five or more qualified
arbitrators provided by the arbitration tribunal, or if the parties are unable
to agree on an arbitrator within 10 Business Days following receipt of such
list, the arbitration tribunal will select the arbitrator.  The arbitrator will
apply the substantive law (and the law of remedies, if applicable) of Colorado
or federal law, or both, as applicable to the claim(s) asserted.  In any
arbitration, the burden of proof will be allocated as provided by applicable
law.  The arbitrator will have the authority to award any and all legal and
equitable relief authorized by the law applicable to the claim(s) being asserted
in the arbitration, as if the claim(s) were brought in a federal court of law.
 Either party may bring an action in court to compel arbitration under this
Agreement and to enforce an arbitration award.  Discovery, such as depositions
or document requests, will be available to the Company and the Grantee as though
the dispute were pending in U.S. federal court.  The arbitrator will have the
ability to rule on pre-hearing motions as though the matter were in a U.S.
federal court, including the ability to rule on a motion for summary judgment.

10‌

--------------------------------------------------------------------------------